Citation Nr: 9931675	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits for additional left hand 
and wrist disability based on the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  These amendments provide for much 
more restrictive criteria for an award of benefits under 
38 U.S.C.A. § 1151 (West 1991), and thus they are far less 
favorable to the veteran's claim.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997) (Precedent Opinion of the VA 
General Counsel).  


FINDING OF FACT

There is no competent medical evidence that there are left 
hand or wrist disabilities, to include arthritis of the hand 
and wrist, limitation of motion, and infection, due to VA 
surgery and care received in 1991 for carpal tunnel syndrome.  


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for left hand and wrist disability.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that the veteran underwent 
carpal tunnel release of the left hand on January 22, 1991, 
at a VA facility.  In statements of record, he has claimed 
additional disability due to a much larger scar than he 
expected and because of infection of the site where the 
surgery was done.  He has also reported that the operation 
was accomplished while he had a bladder infection and an 
elevated white blood count resulting in unwarranted 
complications.  

The operation summary from January 1991 does not reflect 
complications from the carpal tunnel release procedure.  Post 
surgery VA records show that he was hospitalized three weeks 
following surgery in February 1991 due to persistent swelling 
in the left hand and possible infection of the surgical site.  
It was noted that an aspiration was performed two days prior 
to this admission without evidence of infection.  When 
hospitalized, the swelling had persisted and he had a white 
cell count of 12,000.  He had a temperature of 100 degrees.  
It was also noted that in the past the appellant had had poor 
recall of events and did not follow instruction very well.  
It was believed upon admission that prophylactic antibiotics 
and aggressive physical therapy and monitoring would be 
warranted.  His hospital course involved active range of 
motion exercises, and his hand was kept in elevation and ice 
treatment was begun.  There was no immediate benefit from 
this, however.  He remained afebrile and at discharge, the 
swelling and function were much improved.  The wound was not 
erythematous and he was afebrile.  He was to receive follow-
up treatment in the hand clinic.  He was to continue range of 
motion exercises, elevation and ice and was told to return 
for increased pain or swelling or discharge from the wound.  

Recently added to the record were additional VA treatment 
records relating to the veteran's postoperative care during 
1991.  These records show post-surgical treatment for the 
infection that resolved.  The veteran received occupational 
therapy that was terminated on April 26, 1991, at his 
request.  He reported that he was satisfied with his recovery 
except for limitation of motion of the left wrist.  He voiced 
much anger regarding his treatment at the VA facility stating 
that his private physician told him that he should never have 
been operated on when he had an elevated white blood count 
and that the resulting surgery resulted in his left wrist 
arthritis.  

A May 14, 1991, VA outpatient treatment entry indicates that 
he complained of excessive postoperative scaring, that his 
ulnar stylus is loose and that "' the damage has been done 
according to hand surgeon he consulted in Antioch.'"   

On a VA hand clinic treatment record from May 28, 1991, the 
veteran acknowledged that his carpal tunnel syndrome was 
gone.  He had had post operation swelling and treatment with 
antibiotics.  It was noted that X-rays in January 1990, 
February 1991, and April 1991 showed marked degenerative 
joint disease of the left wrist, but with no change.  He also 
had degenerative joint disease in the right wrist.  The 
diagnostic assessment was resolved carpal tunnel syndrome; 
marked degenerative joint disease in the wrists (unrelated).  

Upon VA examination in January 1992, the veteran gave a 
history of having undergone carpal tunnel release surgery in 
1991 with postoperative infection and wound dehiscence.  He 
now could not use his hand to flex his fingers and could not 
grip objects.  This was his major hand, and he could not use 
a hammer.  Examination of the left wrist showed an irregular, 
linear scar of the ventral aspect of the let wrist with 
moderate atrophy of the interosseous muscles with little or 
no thenar or hypothenar atrophy.  Dorsiflexion was to 20 
degrees, palmar flexion to 15 degrees, linear deviation to 30 
degrees, and radial deviation to 5 degrees.  X-ray of the 
left wrist showed no change in the appearance of the left 
wrist over the past 9 months.  There was marked degenerative 
changes involving the left radiocarpal joint.  It was also 
noted that there was rather marked soft tissue swelling about 
the thenar eminence.  

At a personal hearing in November 1995, the veteran provided 
testimony in support of his claim.  He related that he 
overheard a discussion between a nurse and his doctor prior 
to surgery indicating that he had an elevated white count.  
Hearing [Hrg.] Transcript [Tr.] at 1.  While his physician 
told him it was nothing to be concerned about, he said that 
he found out later that this meant he probably had a bladder 
infection.  After the surgery, his hand would not heal even 
though he had all kinds of therapy.  Another physician took 
over post surgery because the operating physician did not 
want to face him because of the results of the procedure.  
Several weeks post surgery, he experienced an infection that 
resolved with the use of antibiotics.  Tr. at 2.  He also 
reported that he was told that the scar that resulted from 
the surgery would be 1 to 1 1/2 inches long.  Instead, 
however, he had scar that was over 5 inches long and did not 
look like the work of a skilled surgeon.  Tr. at 3.  The 
veteran said that comments made by the VA physician who 
examined him in January 1992 reflect that his surgery 
resulted in unwarranted problems.  Tr. at 4.  He said that 
prior to surgery he was told that there were no guarantees.  
Tr. at 5.  Current problems included that if he used the left 
wrist, it resulted in swelling.  There was considerable 
impairment of range of motion.  He wore a brace all of the 
time.  He reported tingling and pain in the wrist area.  Tr. 
at 6.  He quit taking pain medication, as he did not want to 
become addicted to it.  He was no longer in therapy.  If he 
experienced swelling he applied ice packs.  He had limited 
grip strength.  Tr. at 7.  The veteran indicated that he 
would report for a scheduled VA examination in order to 
facilitate a decision on his claim.  Tr. at 9.  

In a November 1995 report, a private physician stated that he 
had initially seen the veteran in July 1991 following surgery 
in January 1991 for carpal tunnel release.  The veteran 
related that prior to surgery he had had some tingling in the 
medial nerve distribution.  Subsequent to the surgery, 
however, he experienced decreased range of motion.  X-ray of 
the left wrist in 1991 showed that he had generalized 
advanced collapse of the wrist and arthritis at the base of 
the thumb.  The veteran complained restricted range of 
motion.  He had pain at the level of the scar from the 
previous carpal tunnel release and drooping of the left fifth 
finger.  The physician noted that X-rays taken in conjunction 
with the current evaluation showed only a little more 
progression from the 1991 X-rays.  The examiner indicated 
that the veteran's left hand was "not a great deal of use to 
him."  

Upon VA examination in February 1996, the examiner noted that 
a review of the claims file was made prior to evaluation.  He 
indicated that he was to state the nature and extent of any 
disability attributable to the surgery performed on January 
22, 1991, which was not an expected result of that surgery.  
The examiner's review of the chart showed that the veteran 
underwent a carpal tunnel release of the left hand in January 
1991, and that following this procedure had complained of 
increasing disability with his left hand and wrist.  
Specifically, the veteran reported that (1) the scar was 
longer than he was told it would be; (2) he now had arthritis 
in the left hand and wrist; (3) there was limited wrist 
movement; (4) he could not hold things well; (5) he had 
trouble writing and could not do carpentry; (6) his hand 
swelled in the knuckles area; and (7) he wore a soft brace 
for support.  He took medication for the pain.  

The examiner noted that VA X-ray of the wrist in November 
1990 showed posttraumatic and degenerative changes of the 
left wrist and first carpometacarpal joint.  A second X-ray 
taken in February 1991 of the same area showed no change.  A 
third X-ray taken in January 1992 again showed no change.  
(Copies of each of these X-ray reports are of record.)  VA 
examination in January 1992 showed decreased range of motion 
of the wrist.  Examination of the left wrist showed the 
presence on the volar surface of a 7 cm. x 2 to 3 mm, 
nontender, nonadherent, and nondepressed surgical scar.  
Range of motion of the left wrist with pain was to 15 degrees 
of dorsiflexion, with palmar flexion to 15 degrees.  Range of 
motion of the metacarpophalangeal (MCP) joint was to 40 
degrees.  Range of motion of the interphalangeal (IP) joint 
of the left thumb was to 90 degrees.  The MCP, proximal, and 
distal IP joints of the left index, middle, ring, and little 
fingers had full, passive range of motion.  He was able to 
perform fine movements with the left hand.  Sensory 
examination of the left hand was normal.  The diagnoses 
included status postoperative left carpal tunnel release in 
January 1991; degenerative joint disease of the left wrist 
and left thumb.  The examiner commented that X-rays taken of 
the veteran's left wrist and hand prior to the January 1991 
surgery demonstrated extensive post-traumatic arthritis.  
Therefore, the surgery could not be attributed as the case of 
this condition of the disability of the left wrist and hand.  
X-ray of the left wrist showed extensive, probably post-
traumatic, osteoarthritis throughout the wrist joint, the 
intercarpal joints and the multangular-carpal articulation 
with deformity.  There was an old chip fracture of the head 
of the 2nd metacarpal.  

Pertinent Laws and Regulations 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  The Board notes that a claim 
for benefits under 38 U.S.C.A. § 1151 is conceptually similar 
to a claim for service connection, except that the critical 
time in question is not the period of active service but a 
period of VA hospitalization, medical or surgical treatment.

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The veteran is seeking entitlement to compensation benefits 
for left hand and wrist disorders pursuant to 38 U.S.C.A. 
§ 1151.  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or where the evidentiary 
assertion concerns matters beyond the competence of the 
party.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

38 U.S.C.A. § 1151 provides that additional disability which 
is the result of VA hospitalization, medical or surgical 
treatment which is not the result of the veteran's own 
willful misconduct shall be compensated for in the same 
manner as if such disability were service-connected.  
38 C.F.R. § 3.358 (1996), the regulation implementing this 
statute, provides that consideration will be given to whether 
the additional disability is actually the result of disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not be sufficient to establish 
additional disability in the absence of proof that it 
resulted from disease or injury or aggravation of an existing 
disease or injury stemming from hospitalization, or medical 
or surgical treatment.  

Analysis

After having carefully and thoroughly reviewed the 
appellant's entire medical history, the Board is unable to 
identify any relationship between VA surgery and care in 1991 
and any current left hand and wrist disability.  As indicated 
above, the RO submitted this case to a physician for an 
opinion as to whether the veteran has a left hand or wrist 
disorder as a result of the carpal tunnel release surgery 
performed in 1991.  The physician concluded that there was no 
additional impairment attributable to the procedure.  

Specifically, the examiner in 1996 indicated that as X-rays 
of the left wrist and hand dated prior to the surgery showed 
extensive post traumatic arthritis, that disorder could not 
be attributed to the January 1991 surgery.  Additionally, it 
was determined that the surgery was not the cause of any 
other disability of the left wrist and hand.  The Board 
agrees noting that the treatment documents of record are 
negative for report of additional left hand or wrist 
disability that is attributed to the surgical procedure or 
the post surgery infection that resolved.  The appellant's 
report of a scar larger than expected is noted, but the Board 
points out that a scar is a necessary consequence of surgery 
and even if the scar is larger than expected, no disability 
attributable to it is indicated.  There is no report that the 
veteran had a bladder infection or an elevated white blood 
cell count prior to surgery, and even if he did, there is 
nothing in the record, other than his own lay assertions, to 
indicate that any left hand or wrist disability resulted 
therefrom.  The veteran's statements indicating that he was 
led to believe by other physicians that he underwent a 
botched surgical procedure resulting in additional disability 
are noted, but the Court has held that a lay statement of 
what a doctor said is not sufficient to satisfy the medical 
evidence of causation requirement of Grottveit, supra, in 
order to find a claim well grounded.  Warren v. Brown, 6 Vet. 
App. 4 (1993).

At best, the medical evidence shows that the appellant was 
evaluated and surgically treated for carpal tunnel syndrome 
in 1991, without any clinical significance attributed to this 
incident relative to his currently claimed left hand and 
wrist arthritis, limited range of motion, or infection.  As 
the appellant is a layman, his contention that current left 
hand and wrist problems are the result of his treatment is 
not probative, as he is not competent to provide an opinion 
on medical causation.  King, Espiritu, Tirpak, Grottveit, and 
Layno, supra.  His assertions do not constitute competent 
evidence to the effect that the alleged disability resulted 
from VA care.  "Just as the BVA must point to a medical 
basis other than its own unsubstantiated opinion,...[the] 
appellant cannot meet his initial burden by relying upon his 
own...opinions as to medical matters."  Grottveit, supra.  

As the record is devoid of evidence or credible medical 
opinion that the veteran has an additional left hand or wrist 
disorder as a residual of VA surgery and treatment in 1991, 
the Board finds that the appellant's claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In the 
alternative, even if the Board was compelled to reach a 
decision on the merits in this case, the medical opinion 
provided in February 1996 is entitled to by far the greatest 
weight in this matter as the physician based his opinion on a 
comprehensive review of the record and on examination of the 
veteran.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet this burden, 
however, his claim is inherently implausible such that any 
possible error by the RO in this respect is harmless and he 
is not prejudiced. Bernard v. Brown, 4 Vet.App. 384, 394, 
(1993); Meyer v. Brown, 9 Vet. App. 425 (1996).  

Finally, the Board is unaware of any specific information in 
this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well ground the veteran's claim.  See generally, 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  In the June 1995 
rating decision, the RO noted that there was no medical 
evidence of record that established that he had sustained 
additional disability.  The veteran received a copy of this 
decision.  Similar statements were provided by the RO in 
August 1996 and August 1999 supplemental statements of the 
case that were issued to the veteran.  The Board finds that 
the veteran has been notified that medical evidence is 
required to establish a well-grounded claim in this case.  
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present well-
grounded claims for the benefit sought, and the reasons why 
the current claim has been denied.  Id.  

To the extent the veteran has attempted to establish that the 
VA treatment caused additional disability through his lay 
assertions of what physicians stated, the Court has held:


. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette, 8 Vet. App. at 77.  In this case, the current 
record does not reflect that the veteran specifically has 
identified the names and addresses of the physicians whom he 
believes made statements supporting his claim.  To the 
extent, he maintains VA providers made such statements, the 
actual clinical records do not support this assertion.  The 
Board further must point out that his testimony at the 
hearing on appeal was ambiguous as to whether the physicians 
who commented on his situation actually offered the opinion 
that he had additional disability due to VA care, or whether 
they were only indicating that his underlying disability that 
pre-existed VA care accounted for his current pathology.  To 
the extent that there still remains any obligation to inform 
the veteran on this record, which the Board does not believe 
is the case, the veteran is advised that he must come forward 
with competent medical evidence to establish the existence of 
a current additional disability and of a causal relationship 
between that disability and VA care.  In other words, his lay 
evidence, whether in the form of testimony or writing, can 
not rise to the level of competent medical evidence to 
establish the necessary elements of a well grounded claim.


ORDER

The claim for compensation benefits for left hand or wrist 
disabilities pursuant to 38 U.S.C.A. § 1151, based upon 
treatment and surgery at a VA medical center in 1991 is 
denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

